DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2020 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Auer (Auer – US 2018/0132449 A1) in view of Yarden (Yarden – US 2015/0282457 A1), Garrity (Garrity – US 2017/0042119 A1), and Liu (Liu – US 2018/064361 A1).

As to claim 1, Auer discloses a solar-powered tag for an animal that primarily inhabits outdoor environments, comprising:
a housing (Auer: Abstract and FIG. 1), attachable to an animal (Auer: Abstract and FIG. 1: An animal ear tag is anchorable on an animal's ear by means of a dome and has a housing enclosing an electronics assembly and a battery, and a panel surface on which identification data relating to the animal are directly visible in clearly legible characters, wherein the panel surface is located below the housing when the ear tag is placed on the animal);
a solar panel (Auer: [0057] and FIG. 1), disposed within the housing and providing electrical power for the solar-powered tag (Auer: [0057] and FIG. 1: As an addition or alternative to light emitting strips it is also possible to arrange solar cells on the outer layer of the animal ear tag which solar cells are used to charge the battery of the active animal ear tag or a capacitor);
an accelerometer (Auer: [0044] the electronic or electrical components 5: The electronics assembly 1 comprises a circuit board 4, electronic or electrical components 5, such as for example acceleration sensor, temperature sensor, radio interface, microcontroller RFID chip, capacitor, battery 6 and radio antenna 7 arranged thereon), disposed within the housing (Auer: FIG. 1), 
a radio (Auer: FIG. 1 the radio antenna 7), disposed within the housing (Auer: FIG. 1), having a stated range of km (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away); and 
a microcontroller (Auer: FIG. 1 the electronic components 5), disposed within the housing and powered by the solar panel (Auer: [0057] and FIG. 1: As an addition or alternative to light emitting strips it is also possible to arrange solar cells on the outer layer of the animal ear tag which solar cells are used to charge the battery of the active animal ear tag or a capacitor), connected to the accelerometer, and the radio, and programmed to collect and analyze data received from the accelerometer and report the analyzed data to a base station via the radio (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away).

Auer does not explicitly disclose 
the accelerometer that when operable measures movement of the animal;
a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal;
the radio, disposed within the housing, having a stated range of at least 10 km; and 
the microcontroller connected to the geolocation sensor, and the radio, and programmed to collect and analyze data received from geolocation sensor and report the analyzed data and a timestamp information to a base station via the radio.

However, it has been known in the art of animal location tracking to implement the accelerometer that when operable measures movement of the animal; a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal; the radio, disposed within the housing, and the microcontroller connected to the geolocation sensor, as suggested by Yarden, which discloses the accelerometer that when operable measures movement of the animal (Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other); a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal (Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], [0084], [0214], and FIG. 3, and FIG. 12: GPS--in order to monitor for a change in locomotion pattern (moves less, moves slower, moves to different sites of feed lot than usual), proximity to feeding pan, watering tank, fence or other)); the radio (Yarden: [0059]-[0060], and FIG. 3 the transmitter 391), disposed within the housing (FIG. 3), and the microcontroller connected to the accelerometer, the geolocation sensor, and the radio (Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], [0084], [0189],  [0214], and FIG. 3, and FIG. 12: For the purpose of this section and this entire description, a " motion sensor" means any kind of sensor that may provide information regarding the cattle's movement, locomotion, location and dislocation, such as an accelerometer, tilt sensor, magnetic sensor, piezo electric/piezo resistive sensor, proximity sensor in a form of a capacitive, inductive , magnetic, photoelectric, ultrasound, RF or other type of proximity sensor , also as a GPS sensor or other options).
Therefore, in view of teachings by Auer and Yarden, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Auer to implement the accelerometer that when operable measures movement of the animal; a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal; the radio, disposed within the housing, and the microcontroller connected to the accelerometer, the geolocation sensor, and the radio, as suggested by Yarden. The motivation for this is to include one or more sensors within the housing for monitoring different conditions of an animal.

While the combination of Auer and Yarden discloses the radio (Auer: FIG. 1 the radio antenna 7), disposed within the housing (Auer: FIG. 1), having a stated range of several km (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away), the combination of Auer and Yarden does not explicitly disclose the radio, disposed within the housing, having a stated range of at least 10 km.
However, it has been known in the art of monitoring conditions of animals to implement the radio, disposed within the housing, having a stated range of at least 10 km, as suggested by Garrity, which discloses the radio, disposed within the housing, having a stated range of at least 10 km (Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The long-range transceiver 450 may be any transceiver or transmitter configured similar or identical to the transceivers or transmitters described in U.S. Pat. No. 7,791,415, incorporated by reference in its entirety herein. For example, the long-range transceiver 450 may be a LoRa.TM. transceiver including LoRa.TM. wireless RF technology by Semtech Corporation of Camarillo, Calif. Specifically, the long-range transceiver 450 may use the LoRa.TM. or long-range technology as described in U.S. Pat. No. 7,791,415 to allow low-power transmission over long distances such as 1 kilometer. In some embodiments of the invention, the long-range transceiver 450 may allow low-power transmission over distances in a range of 100 meters to 10 kilometers).

Therefore, in view of teachings by Auer, Yarden, and Garrity it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Auer and Yarden to implement the radio, disposed within the housing, having a stated range of at least 10 km, as suggested by Garrity. The motivation for this is to include one or more sensors within the housing for remotely monitoring different conditions of an animal using a known selected communication network.

While the combination of Auer, Yarden, and Garrity discloses a location sensor, e.g. GPS sensor, for monitoring locations of an animal, the combination of Auer, Yarden, and Garrity does not explicitly disclose a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal; and the microcontroller connected to the geolocation sensor, and the radio, and programmed to collect and analyze data received from geolocation sensor and report the analyzed data and a timestamp information to a base station via the radio.

However, it has been known in the art of animal location tracking to implement a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal; and the microcontroller connected to the geolocation sensor, and the radio, and programmed to collect and analyze data received from geolocation sensor and report the analyzed data and a timestamp information to a base station via the radio, as suggested by Liu, which discloses a geolocation sensor (Liu: Abstract, [0025]-[0026], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: In other examples, the smartphone 102 and the wildlife tracker 104 may perform both acquisition and localization on the device to produce position coordinates, e.g., geolocation. The geolocation may be utilized on the device, or may be sent to the network-based GNSS service for networked location-based applications), disposed within the housing, that when operable determines a geolocation of the animal; and the microcontroller connected to the geolocation sensor, and the radio, and programmed to collect and analyze data received from geolocation sensor (Liu: Abstract, [0025]-[0026], [0033], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: GPS signal processing can be roughly divided into three steps : GPS signal collection, acquisition, and localization. For device-based GPS 202, all position-calculation operations are performed on the device 104 using the device's computing resources and power, and these operations include raw-signal collection 208, acquisition 210, and localization 212 ) and report the analyzed data and a timestamp information to a base station via the radio (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed).

Therefore, in view of teachings by Auer, Yarden, Garrity, and Liu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Auer, Yarden, and Garrity to implement a geolocation sensor, disposed within the housing, that when operable determines a geolocation of the animal; and the microcontroller connected to the geolocation sensor, and the radio, and programmed to collect and analyze data received from geolocation sensor and report the analyzed data and a timestamp information to a base station via the radio, as suggested by Liu. The motivation for this is to implement a known alternative method for collecting location information of an animal.
 
As to claim 2, Auer, Yarden, Garrity, and Liu disclose the limitations of claim 1 further comprising the solar-powered tag of claim 1, further comprising:
a temperature sensor, disposed within the housing (Auer: [0044] and FIG. 1: The electronics assembly 1 comprises a circuit board 4, electronic or electrical components 5, such as for example acceleration sensor, temperature sensor, radio interface, microcontroller RFID chip, capacitor, battery 6 and radio antenna 7 arranged thereon), that when operable measures a temperature of the animal (Yarden: Abstract, [0044], [0059]-[0060], [0076], [0092], and FIG. 3 the temperature sensor 396: The basic tag contains a temperature sensor 396 (in a form of a thermistor or, optionally, another type of sensor) measuring the animal's temperature. The measurement might be performed continuously with a predetermined duty cycle, during all day and night, in order to allow a prompt tracking of temperature alterations and Garrity: [0027], [0039], and FIG. 3-4: The sensor module 420 provides information to the microcontroller 430. The sensor module 420 may comprise an ambient temperature monitor. The sensor module 420 may also comprise an ear canal temperature sensor for the animal, or other components to monitor heart rate, blood pressure, or other animal vital signs. The information provided to the microcontroller 430 from the sensor module 420 may be done with a continuous analog signal (such as a thermistor), or it may be done with a digital module (e.g. digital temperature module) that communicates digitally with the microcontroller 430),
wherein the microcontroller is further connected to the temperature sensor and is further programmed to collect and analyze temperature data received from the temperature sensor and report the analyzed temperature data to the base station via the radio (Yarden: Abstract, [0044], [0059]-[0060], [0073], [0076], [0092], FIG. 3 the temperature sensor 396 and FIG. 9, and FIG. 14: Every tag includes a specific and unique identification number burned into the tag memory or MCU. The ID number might also be stamped on the external side of the tag, visual to the farm staff. The tag's ID is transmitted to the ST in conjunction with the other information regarding the specific cattle, such as cattle status and/or measured temperature and movements (as specified and detailed herein) and Garrity: [0027], [0032], [0039], and FIG. 3-4: The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags. Thus the base station may include processors, memory storage devices, display screens, user interfaces, and any computing hardware components known in the art).

As to claim 4, Auer, Yarden, Garrity, and Liu disclose the limitations of claim 1 further comprising the solar-powered tag of claim 1, further comprising:
a memory, connected to the microcontroller, adapted to store the collected and analyzed data and timestamp information while the solar-powered tag is out of range of the base station (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed),
wherein the microcontroller is further programmed to report the stored data and timestamp information to the base station via the radio upon coming into range of the base station (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: From operation 306, the method flows to operation 308 where the acquisition data is queued for later processing. At operation 310, a check is made to determine if the acquisition data is ready for transmittal. For example, the condition may be any of a certain amount of time has passed since the last transmission, a certain amount of acquisition data has been collected, a memory device is nearing capacity, the system is within range of a wireless network for transferring data, the system's hardware processor has woken up for a reason not related to GPS processing, the device has collected enough energy to transmit, or the like. If the acquisition data is ready for transmittal, the method flows to operation 312, otherwise the method flows to operation 300 to continue collecting raw geolocation signals).

As to claim 5, Auer, Yarden, Garrity, and Liu disclose the limitations of claim 1 further comprising the solar-powered tag of claim 1, further comprising:
a near field communication transponder, connected to the microcontroller, wherein the near field communication transponder communicates with another device with a near field communication transponder for configuration of the solar-powered tag and for reporting collected data to the another device (Yarden: [0004], [0019], [0045]-[0046], [0073]-[0076], [0133], [0182], FIG. 2-3, FIG. 6, FIG. 9, and FIG. 13-14: The information gathered is then analyzed and transmitted in its raw form to a Smart Tag (ST Unit), in conjunction with the specific cattle ID, at every pre-determined period of time, using RF communication, microwave transmission or the like. In another embodiment, only the cattle ID and the outcome of the sampled data analysis in form of cattle's status is transmitted to the ST unit and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4).

As to claim 6, Auer, Yarden, Garrity, and Liu disclose the limitations of claim 1 further comprising the solar-powered tag of claim 1, further comprising:
a unique identifier unit, connected to or within the microcontroller, providing a unique identifier data for the tag (Yarden: [0004], [0019], [0045]-[0046], [0073]-[0075], and FIG. 3: Every tag includes a specific and unique identification number burned into the tag memory or MCU. The ID number might also be stamped on the external side of the tag, visual to the farm staff. The tag's ID is transmitted to the ST in conjunction with the other information regarding the specific cattle, such as cattle status and/or measured temperature and movements (as specified and detailed herein)),
wherein the microcontroller further communicates the unique identifier data when communicating with the base station (Yarden: [0004], [0019], [0045]-[0046], [0073]-[0075], FIG. 2-3, FIG. 6, FIG. 9, and FIG. 13-14: Every tag includes a specific and unique identification number burned into the tag memory or MCU. The ID number might also be stamped on the external side of the tag, visual to the farm staff. The tag's ID is transmitted to the ST in conjunction with the other information regarding the specific cattle, such as cattle status and/or measured temperature and movements (as specified and detailed herein).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Auer (Auer – US 2018/0132449 A1) in view of Yarden (Yarden – US 2015/0282457 A1), Garrity (Garrity – US 2017/0042119 A1), and Liu (Liu – US 2018/064361 A1), and further in view of Hanks et al. (Hanks – US 2018/0333244 A1).

As to claim 3, Auer, Yarden, Garrity, and Liu disclose the limitations of claim 1 further comprising the solar-powered tag of claim 1, further comprising:
a heart rate sensor, disposed within the housing, that when operable measures a heart rate of the animal (Yarden: Abstract, [0078], [0107], [0135], [0161], FIG. 9, and FIG 12-14: The tags are measurement devices of Physical/physiological parameters and measurements, such as, but not limited to, mobility, eating or other types of behavior measurement, such as tail and ears movement, breathing, trembling, pulse rate, or shivering in addition to measurement of temperature of the livestock and Garrity: [0027], [0032], [0039], and FIG. 3-4: The sensor module 420 provides information to the microcontroller 430. The sensor module 420 may comprise an ambient temperature monitor. The sensor module 420 may also comprise an ear canal temperature sensor for the animal, or other components to monitor heart rate, blood pressure, or other animal vital signs. The information provided to the microcontroller 430 from the sensor module 420 may be done with a continuous analog signal (such as a thermistor), or it may be done with a digital module (e.g. digital temperature module) that communicates digitally with the microcontroller 430),
wherein the microcontroller is further connected to the heart rate sensor and is further programmed to collect and report the analyzed heart rate data to the base station via the radio (Yarden: Abstract, [0078], [0107], [0135], [0161], FIG. 9, and FIG 12-14: Data acquired and/or calculated by the BT is transmitted to the ST along with the cattle ID. Data to be transmitted may be stored on the MCU's memory, or on an external device memory. The transmission may be executed via an RF, by implementing the transmitter located on the BT and Garrity: [0027], [0032], [0039], and FIG. 3-4: The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags. Thus the base station may include processors, memory storage devices, display screens, user interfaces, and any computing hardware components known in the art).
The combination of Auer, Yarden, Garrity, and Liu does not explicitly disclose wherein the microcontroller is further connected to the heart rate sensor and is further programmed to collect and analyze heart rate data received from the heart rate sensor and report the analyzed heart rate data to the base station via the radio.
However, it has been known in the art of an animal monitoring system to implement wherein the microcontroller is further connected to the heart rate sensor and is further programmed to collect and analyze heart rate data received from the heart rate sensor and report the analyzed heart rate data to the base station via the radio, as suggested by Hanks, which discloses wherein the microcontroller is further connected to the heart rate sensor (Hanks: [0058]-[0069] and FIG. 2 the light source 208 and the optical sensor 212: The optical sensor 212 can be one or more optical sensors, light sensors or photodiodes. The light source 208 can consist of one light emitting diode, multiple light emitting diodes, or an array of light emitting diodes. As discussed below, the optical sensor 212 can detect optical data from which heart rate, SpO2, arterial mean pressure, breath rate, and core temperature estimations can be extracted) and is further programmed to collect (Hanks: [0071]-[0075], [0079]-[0083], [0237]-[0238], [0244]-[0247], FIG. 2, and FIG. 18-24: The tag computer readable media 216 can buffer the signals detected by the optical sensor 212, the motion sensor 218, the thermal sensor 220, and the tag communications module 224 prior to being transmitted by the tag communications module 224 to the network 104. The tag computer readable media 216 can further include the instructions 226 for the operation and control of the components within the tag 102) and analyze heart rate data received from the heart rate sensor and report the analyzed heart rate data to the base station via the radio (Hanks: [0071]-[0075], [0079]-[0083], [0237]-[0238], [0244]-[0247], [0255]-[0257], FIG. 2, and FIG. 18-24: the stress thresholds 1824 can be met when heart rate and respiratory rate increase above the stress thresholds 1824 causing an alarm state. It is contemplated that when the analysis step 1816 determines that a threshold is met and a condition exists, the alarm and the triggering data can be displayed on the display 112 of FIG. 1 for proper treatment or handling of the animal).
Therefore, in view of teachings by Auer, Yarden, Garrity, Liu and Hanks, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Auer, Yarden, Garrity, and Liu to implement the microcontroller is further connected to the heart rate sensor and is further programmed to collect and analyze heart rate data received from the heart rate sensor and report the analyzed heart rate data to the base station via the radio, as suggested by Hanks. The motivation for this is to implement a known alternative method for collecting sensing information of an animal in order to determine various health conditions of the animal.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auer (Auer – US 2018/0132449 A1) in view of Yarden (Yarden – US 2015/0282457 A1), Garrity (Garrity – US 2017/0042119 A1), and Liu (Liu – US 2018/0364361 A1), and further in view of Arbel (Arbel – US 2018/0146645 A1).

As to claim 7, Auer, Yarden, Garrity, and Liu discloses all the solar-powered base station for use in an outdoor area limitations as claimed that mirrors the a solar-powered tag for an animal that primarily inhabits outdoor environments limitations in claim 1; thus, claim 7 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a solar-powered base station for use in an outdoor area, comprising:
a radio having a stated range of at least 10 km (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The long-range transceiver 450 may be any transceiver or transmitter configured similar or identical to the transceivers or transmitters described in U.S. Pat. No. 7,791,415, incorporated by reference in its entirety herein. For example, the long-range transceiver 450 may be a LoRa.TM. transceiver including LoRa.TM. wireless RF technology by Semtech Corporation of Camarillo, Calif. Specifically, the long-range transceiver 450 may use the LoRa.TM. or long-range technology as described in U.S. Pat. No. 7,791,415 to allow low-power transmission over long distances such as 1 kilometer. In some embodiments of the invention, the long-range transceiver 450 may allow low-power transmission over distances in a range of 100 meters to 10 kilometers); and 
a microcontroller, powered by the solar panel, programmed to:
communicate with a plurality of tags attached to monitored animals in the outdoor area using the radio (Auer: [0048] and FIG. 1 and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450), to collect analyzed (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away and Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other) sensor data (Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The base station 485 may also have a long-range transceiver (not shown) substantially identical to the long-range transceiver 450 described herein, configured for receiving signals from the long-range transceiver 450. The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags) and timestamps from the tags (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed); and
report the collected analyzed sensor data and timestamps to a remote computing server (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away, Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other, Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The base station 485 may also have a long-range transceiver (not shown) substantially identical to the long-range transceiver 450 described herein, configured for receiving signals from the long-range transceiver 450. The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags, and Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed).

The combination of Auer, Yarden, Garrity, and Liu does not explicitly disclose the base station comprising a solar panel for providing electrical power to the solar-powered base station; 
a satellite internet terminal; 
communicate with a satellite internet service using the satellite internet terminal; and
report the collected data via the satellite internet service to a remote computing server.

However, it has been known in the art of animal tracking to implement the base station comprising a solar panel for providing electrical power to the solar-powered base station; a satellite internet terminal; communicate with a satellite internet service using the satellite internet terminal; and report the collected data via the satellite internet service to a remote computing server, as suggested by Arbel, which discloses the base station comprising a solar panel for providing electrical power to the solar-powered base station (Arbel: [0026]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user); a satellite internet terminal (Arbel: FIG. 1satellite 17 and FIG. 2 the long distance transceiver 29); communicate with a satellite internet service using the satellite internet terminal (Arbel: [0026]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user); and report the collected data via the satellite internet service to a remote computing server (Arbel: [0023], [0026]-[0028], [0048], and FIG. 2 the personal computer 14 or the smart phone 16: Data collection device 20 is in two-way communication over a communication network, such as via a satellite 17, such as an Iridium satellite, with a remote server 18 in the Internet cloud, which, in turn, is in one- or two-way communication over the communication network with the user's PC 14 and/or smart phone 16. Satellite 17 permits transmission of the data to substantially any location on the globe. If Iridium satellites are employed, it will be appreciated that more than one satellite can be above the herd being monitored at one time. A drone 19 can be employed, as described in detail below, to fly over the herd and collect video images or other images to be transmitted to the server, e.g., for display on the user's PC 14 and/or smart phone 16).
Therefore, in view of teachings by Auer, Yarden, Garrity, Liu and Arbel, it would have been obvious to one of the ordinary skill in the art before the effective filing ate of the claimed invention to implement in the ear tag monitoring system of Auer, Yarden, Garrity, and Liu to implement the base station comprising a solar panel for providing electrical power to the solar-powered base station; a satellite internet terminal; communicate with a satellite internet service using the satellite internet terminal; and report the collected data via the satellite internet service to a remote computing server, as suggested by Arbel. The motivation for this is to include a known alternative power for supporting satellite communication with a remote computing server.

As to claim 8, Auer, Yarden, Garrity, Liu and Arbel disclose the limitations of claim 7 further comprising the solar-powered base station of claim 7, further comprising: a web server software,
wherein the microcontroller is programmed to communicate with the satellite internet service through the web server software (Liu: [0060], [0115], FIG. 4 and FIG. 10 and Arbel: [0040]-[0042], and FIG. 3 the display 60).

As to claim 10, Auer, Yarden, Garrity, Liu and Arbel disclose the limitations of claim 7 further comprising the solar-powered base station of claim 7, further comprising:
a battery connected to the microcontroller and providing electrical power to the microcontroller (Arbel: [0026]-[0027] and FIG. 2 the energy source 25: An energy source 25 is provided to power all the electronic components of the data collection device. The energy source 25 in a simple collection device 20' can be, for example, a long-life battery, e.g., a non-rechargeable battery, such as a primary lithium battery, a solar charging panel, preferably of the sort capable of operating for a year or more, so that frequent replacement is not required); and
a battery charger connected to charge the battery and powered by the solar panel (Arbel: [0026]-[0027] and FIG. 2 the energy source 25: These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user).

As to claim 11, Auer, Yarden, Garrity, Liu and Arbel disclose the limitations of claim 7 further comprising the solar-powered base station of claim 7, where the microcontroller is programmed to communicate with a local device (Yarden: Abstract, [0044], [0059]-[0060], [0073], [0076], [0092], FIG. 3 the temperature sensor 396 and FIG. 9, and FIG. 14: Every tag includes a specific and unique identification number burned into the tag memory or MCU. The ID number might also be stamped on the external side of the tag, visual to the farm staff. The tag's ID is transmitted to the ST in conjunction with the other information regarding the specific cattle, such as cattle status and/or measured temperature and movements (as specified and detailed herein), Garrity: [0027], [0032], [0039], and FIG. 3-4: The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags. Thus the base station may include processors, memory storage devices, display screens, user interfaces, and any computing hardware components known in the art and Arbel: [0026]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user).

Claims 9, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auer (Auer – US 2018/0132449 A1) in view of Yarden (Yarden – US 2015/0282457 A1), Garrity (Garrity – US 2017/0042119 A1), Liu (Liu – US 2018/0364361 A1), and Arbel (Arbel – US 2018/0146645 A1), and further in view of Geissler et al. (Geissler – US 2011/0148639 A1).

As to claim 9, Auer, Yarden, Garrity, Liu and Arbel disclose the limitations of claim 7 except for the claimed limitations of the solar-powered base station of claim 7, wherein the base station is positioned at a water source for the monitored animals.
However, it has been known in the art of animal tracking to implement the base station is positioned at a water source for the monitored animals, as suggested by Geissler, which discloses the base station is positioned at a water source for the monitored animals (Geissler: [0042], [0045]-[0046], [0048]-[0051], [0065], [0071]-[0072], and FIG. 1-3:  Beacon 110 is generally arranged in or adjacent an area of interest. In an embodiment, beacon 110 may be arranged in or adjacent an animal activity area. Animal activity areas are areas in which an animal may perform an activity to be tracked. Non-limiting examples of activities to be tracked include approaching a food trough, eating at a food trough, leaving a food trough, approaching a water trough, drinking at a water trough, leaving a water trough, approaching a mineral station, consuming a mineral (e.g., salt) at a mineral station, leaving a mineral station, entering a stall, leaving a stall, entering a milking parlor, leaving a milking parlor, approaching a fence, entering a truck, exiting a truck, entering a chute, leaving a chute, and standing and/or laying in a wind break. In an embodiment, a beacon 110 may be arranged adjacent a food trough, a water trough, a milking parlor, an immunization station, a truck, a chute, a wind break, or another area of activity).
Therefore, in view of teachings by Auer, Yarden, Garrity, Liu, Arbel, and Geissler it would have been obvious to one of the ordinary skill in the art before the effective filing ate of the claimed invention to implement in the ear tag monitoring system of Auer, Yarden, Garrity, Liu and Arbel to implement the base station is positioned at a water source for the monitored animals, as suggested by Geissler. The motivation for this is to implement a base station at a known alternative location for monitoring activities of animals.

As to claim 12, Auer, Yarden, Garrity, Liu and Arbel discloses all the system for monitoring animals in outdoor areas limitations as claimed that mirrors the a solar-powered tag for an animal that primarily inhabits outdoor environments limitations in claims 1 and 7; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 7, and the details are as followings: a system for monitoring animals in outdoor areas, comprising:
a plurality of solar-powered tags, each solar-powered tag comprising: a housing (Auer: Abstract and FIG. 1), attachable to an animal (Auer: Abstract and FIG. 1: An animal ear tag is anchorable on an animal's ear by means of a dome and has a housing enclosing an electronics assembly and a battery, and a panel surface on which identification data relating to the animal are directly visible in clearly legible characters, wherein the panel surface is located below the housing when the ear tag is placed on the animal);
a solar panel (Auer: [0057] and FIG. 1), disposed within the housing and providing electrical power for the solar-powered tag (Auer: [0057] and FIG. 1: As an addition or alternative to light emitting strips it is also possible to arrange solar cells on the outer layer of the animal ear tag which solar cells are used to charge the battery of the active animal ear tag or a capacitor);
an accelerometer (Auer: [0044] the electronic or electrical components 5: The electronics assembly 1 comprises a circuit board 4, electronic or electrical components 5, such as for example acceleration sensor, temperature sensor, radio interface, microcontroller RFID chip, capacitor, battery 6 and radio antenna 7 arranged thereon), disposed within the housing (Auer: FIG. 1), that when operable measures a movement of the animal (Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other);
a geolocation sensor (Liu: Abstract, [0025]-[0026], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: In other examples, the smartphone 102 and the wildlife tracker 104 may perform both acquisition and localization on the device to produce position coordinates, e.g., geolocation. The geolocation may be utilized on the device, or may be sent to the network-based GNSS service for networked location-based applications), disposed within the housing, that when operable determines a geolocation of the animal (Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], [0084], [0214], and FIG. 3, and FIG. 12: GPS--in order to monitor for a change in locomotion pattern (moves less, moves slower, moves to different sites of feed lot than usual), proximity to feeding pan, watering tank, fence or other));
a radio (Auer: FIG. 1 the radio antenna 7 and Yarden: [0059]-[0060], and FIG. 3 the transmitter 391), disposed within the housing (Auer: FIG. 1 and Yarden: FIG. 3), having a stated range of at least 10 km (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The long-range transceiver 450 may be any transceiver or transmitter configured similar or identical to the transceivers or transmitters described in U.S. Pat. No. 7,791,415, incorporated by reference in its entirety herein. For example, the long-range transceiver 450 may be a LoRa.TM. transceiver including LoRa.TM. wireless RF technology by Semtech Corporation of Camarillo, Calif. Specifically, the long-range transceiver 450 may use the LoRa.TM. or long-range technology as described in U.S. Pat. No. 7,791,415 to allow low-power transmission over long distances such as 1 kilometer. In some embodiments of the invention, the long-range transceiver 450 may allow low-power transmission over distances in a range of 100 meters to 10 kilometers); and
a microcontroller (Auer: FIG. 1 the electronic components 5), disposed within the housing and powered by the solar panel ([0057] and FIG. 1: As an addition or alternative to light emitting strips it is also possible to arrange solar cells on the outer layer of the animal ear tag which solar cells are used to charge the battery of the active animal ear tag or a capacitor), connected to the accelerometer, the geolocation sensor (Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], [0084], [0189],  [0214], and FIG. 3, and FIG. 12: For the purpose of this section and this entire description, a " motion sensor" means any kind of sensor that may provide information regarding the cattle's movement, locomotion, location and dislocation, such as an accelerometer, tilt sensor, magnetic sensor, piezo electric/piezo resistive sensor, proximity sensor in a form of a capacitive, inductive , magnetic, photoelectric, ultrasound, RF or other type of proximity sensor , also as a GPS sensor or other options), and the radio, and programmed to collect (Liu: Abstract, [0025]-[0026], [0033], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: GPS signal processing can be roughly divided into three steps : GPS signal collection, acquisition, and localization. For device-based GPS 202, all position-calculation operations are performed on the device 104 using the device's computing resources and power, and these operations include raw-signal collection 208, acquisition 210, and localization 212) and analyze data received from the accelerometer and geolocation sensor and report the analyzed data and a timestamp (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed) via the radio (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away);
a solar-powered base station (Arbel: [0026]-[0028] and FIG. 2 the data collection device 20), comprising:
a solar panel for providing electrical power to the solar-powered base station (Arbel: [0026]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user);
a satellite internet terminal (Arbel: FIG. 1satellite 17 and FIG. 2 the long distance transceiver 29); 
a radio having a stated range of at least 10 km (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The long-range transceiver 450 may be any transceiver or transmitter configured similar or identical to the transceivers or transmitters described in U.S. Pat. No. 7,791,415, incorporated by reference in its entirety herein. For example, the long-range transceiver 450 may be a LoRa.TM. transceiver including LoRa.TM. wireless RF technology by Semtech Corporation of Camarillo, Calif. Specifically, the long-range transceiver 450 may use the LoRa.TM. or long-range technology as described in U.S. Pat. No. 7,791,415 to allow low-power transmission over long distances such as 1 kilometer. In some embodiments of the invention, the long-range transceiver 450 may allow low-power transmission over distances in a range of 100 meters to 10 kilometers); and a microcontroller, powered by the solar panel, programmed to:
communicate with the plurality of solar-powered tags using the radio (Auer: [0048] and FIG. 1 and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450)  to collect the analyzed data (Auer: [0048] and FIG. 1 and Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer) and the timestamps (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3) from the solar-powered tags (Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450); and
communicate with a satellite internet service using the satellite internet terminal (Arbel: [0026]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user); and
report the analyzed data (Auer: [0048] and FIG. 1 and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450), to collect analyzed (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away, Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other, and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The base station 485 may also have a long-range transceiver (not shown) substantially identical to the long-range transceiver 450 described herein, configured for receiving signals from the long-range transceiver 450. The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags) and the timestamps to a remote computing server (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed); and
a remote computing server (Auer: [0048] and FIG. 1, Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3, Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450, and Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3), programmed to communicate with the base station via the satellite internet service, wherein the remote computing server collects, aggregates, stores and analyzes information collected from the plurality of solar-powered tags (Auer: [0048] and FIG. 1, Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer, Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450, Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3, and Arbel: [0026]-[0028] and FIG. 2 the data collection device 20: Mobile hub devices 20 receive data from the various simple data collection devices 20' in their vicinity. These hub devices 20 also include a long distance transceiver 29 for transmitting the collected data to a remote location, such as server 18, which may be in the Internet cloud. Preferably, the energy source 25 of the mobile hub devices 20 includes one or more photovoltaic panels, that can be built-in or mounted in the device, that harvest solar energy for storage in industrial-grade Li-ion rechargeable batteries. These batteries deliver the electric pulses needed to ensure satellite-, cellular- or GPRS-based real-time communications between the in-herd mesh network and the server or the user).
The combination of Auer, Yarden, Garrity, Liu and Arbel does not explicitly disclose the solar-powered base station designed for placement in the outdoor area at a water source for the monitored animals.
However, it has been known in the art of animal tracking to implement the solar-powered base station designed for placement in the outdoor area at a water source for the monitored animals, as suggested by Geissler, which discloses the solar-powered base station designed for placement in the outdoor area at a water source for the monitored animals (Geissler: [0042], [0045]-[0046], [0048]-[0051], [0065], [0071]-[0072], and FIG. 1-3:  Beacon 110 is generally arranged in or adjacent an area of interest. In an embodiment, beacon 110 may be arranged in or adjacent an animal activity area. Animal activity areas are areas in which an animal may perform an activity to be tracked. Non-limiting examples of activities to be tracked include approaching a food trough, eating at a food trough, leaving a food trough, approaching a water trough, drinking at a water trough, leaving a water trough, approaching a mineral station, consuming a mineral (e.g., salt) at a mineral station, leaving a mineral station, entering a stall, leaving a stall, entering a milking parlor, leaving a milking parlor, approaching a fence, entering a truck, exiting a truck, entering a chute, leaving a chute, and standing and/or laying in a wind break. In an embodiment, a beacon 110 may be arranged adjacent a food trough, a water trough, a milking parlor, an immunization station, a truck, a chute, a wind break, or another area of activity).
Therefore, in view of teachings by Auer, Yarden, Garrity, Liu, Arbel, and Geissler it would have been obvious to one of the ordinary skill in the art before the effective filing ate of the claimed invention to implement in the ear tag monitoring system of Auer, Yarden, Garrity, Liu and Arbel to implement the base station comprising the solar-powered base station designed for placement in the outdoor area at a water source for the monitored animals, as suggested by Geissler. The motivation for this is to implement a base station at a known alternative location for monitoring activities of animals.

As to claim 13, Auer, Yarden, Garrity, Liu, Arbel, and Geissler disclose the limitations of claim 12 further comprising the system of claim 12, further comprising a user interface for accessing the information collected by the remote computing server (Garrity: [0027], [0032], [0039], and FIG. 3-4: The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags. Thus the base station may include processors, memory storage devices, display screens, user interfaces, and any computing hardware components known in the art, Liu: [0060], [0115], FIG. 4 and FIG. 10, and Arbel: [0040]-[0042], and FIG. 3 the display 60).

As to claim 14, Auer, Yarden, Garrity, Liu, Arbel, and Geissler disclose the limitations of claim 12 further comprising the system of claim 12, wherein the remote computing server is further programmed to analyze the information collected from the plurality of solar-powered tags, generating analytic reports and alerts about fertility, disease, birthing problems, and unexpected activity or location (Yarden: [0007]-[0010], [0016], and FIG. 15: Different diseases are caused by bacteria, virus or other agents. Cattle disease influences different systems in the organism such as the respiratory, digestive, reproductive, neurological or other systems and can be expressed by a large variety of symptoms. Such symptoms can include, but not limited to: coughing, nasal and eye discharge, salivation, depression, lack of appetite and dullness, as well as other symptoms. In addition, one of the more significant symptoms leading to a diagnosis of disease is animal's high fever and Geissler: [0003], [0176], [0216], and FIG. 17-22: In other embodiments, user interface displays may indicate other types of information about the animals. For example, embodiments of a user interface display may indicate the age, sex, weight, and/or height of one or more animals. Other embodiments of a user interface display may indicate a medical history (e.g., recent diseases or other health issues, exposure to diseases or other heath issues, vaccinations, medications, current treatments being received, etc.) of one or more animals. In other embodiments, a user interface display may indicate a transaction history (e.g., date born, date sold, date exported, date imported, lots in which the animal has resided, etc.) for one or more animals).

As to claim 16, Auer, Yarden, Garrity, Liu, Arbel and Geissler discloses all the method for monitoring health, activity, and location of animals in open, outdoor areas limitations as claimed that mirrors the a solar-powered tag for an animal that primarily inhabits outdoor environments limitations in claims 1, 7, and 12; thus, claim 16 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, 7, and 12, and the details are as followings: a system for monitoring animals in outdoor areas, comprising:
a method for monitoring health, activity, and location of animals in open, outdoor areas, comprising:
attaching a solar-powered tag to a monitored animal (Auer: Abstract and FIG. 1: An animal ear tag is anchorable on an animal's ear by means of a dome and has a housing enclosing an electronics assembly and a battery, and a panel surface on which identification data relating to the animal are directly visible in clearly legible characters, wherein the panel surface is located below the housing when the ear tag is placed on the animal);
collecting and analyzing sensor data (Auer: [0044] the electronic or electrical components 5: The electronics assembly 1 comprises a circuit board 4, electronic or electrical components 5, such as for example acceleration sensor, temperature sensor, radio interface, microcontroller RFID chip, capacitor, battery 6 and radio antenna 7 arranged thereon and Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other) and assigning a timestamp corresponding to the monitored animal (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed) by the solar-powered tag (Auer: [0057] and FIG. 1: As an addition or alternative to light emitting strips it is also possible to arrange solar cells on the outer layer of the animal ear tag which solar cells are used to charge the battery of the active animal ear tag or a capacitor);
transmitting the analyzed sensor data and the timestamp to a solar-powered base station using a radio having a stated range of at least 10 km (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The long-range transceiver 450 may be any transceiver or transmitter configured similar or identical to the transceivers or transmitters described in U.S. Pat. No. 7,791,415, incorporated by reference in its entirety herein. For example, the long-range transceiver 450 may be a LoRa.TM. transceiver including LoRa.TM. wireless RF technology by Semtech Corporation of Camarillo, Calif. Specifically, the long-range transceiver 450 may use the LoRa.TM. or long-range technology as described in U.S. Pat. No. 7,791,415 to allow low-power transmission over long distances such as 1 kilometer. In some embodiments of the invention, the long-range transceiver 450 may allow low-power transmission over distances in a range of 100 meters to 10 kilometers);
receiving the analyzed sensor data and the timestamp from the monitored animal (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away, Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other, Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The base station 485 may also have a long-range transceiver (not shown) substantially identical to the long-range transceiver 450 described herein, configured for receiving signals from the long-range transceiver 450. The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags, and Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed) by the solar-powered base station (Arbel: [0026]-[0028] and FIG. 2 the data collection device 20);
transmitting the analyzed sensor data (Auer: [0048] and FIG. 1 and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450), to collect analyzed (Auer: [0048] and FIG. 1the radio antenna 7 is preferably located above the arbor axis 8. The radio antenna 7 serves for wireless transmission of data between the active animal ear tag and one or more radio nodes which are typically located several meters to several kilometers away, Yarden: Abstract, [0044]-[0046], [0060], [0078]-[0080], and FIG. 3 the motion sensor 360 in form of accelerometer: An accelerometer--measure amount of movements, speed of movement, mobility pattern, tail movement. It is possible to install more than one accelerometer so two or three axis measurements may be made. All accelerometers can be mounted perpendicular to each other, and Garrity: Abstract, [0023], [0027], [0032], [0034], [0037], and FIG. 4 the Lora Transceiver 450: The base station 485 may also have a long-range transceiver (not shown) substantially identical to the long-range transceiver 450 described herein, configured for receiving signals from the long-range transceiver 450. The base station 485 may be configured to communicate with the tracking tag 100 or a plurality of tracking tags and to display, store, and/or process data communicated therewith from the tracking tags) and the timestamp corresponding to the monitored animal via satellite-based internet to a remote computing server (Liu: Abstract, [0025]-[0026], [0035], [0045], [0047]-[0048], [0052], FIG. 1 the wildlife tracker 104 and FIG. 3: For CODA -GPS 206, the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed);
analyzing the sensor information and the timestamp received by the remote computing server (Yarden: [0007]-[0010], [0016], and FIG. 15: Different diseases are caused by bacteria, virus or other agents. Cattle disease influences different systems in the organism such as the respiratory, digestive, reproductive, neurological or other systems and can be expressed by a large variety of symptoms. Such symptoms can include, but not limited to: coughing, nasal and eye discharge, salivation, depression, lack of appetite and dullness, as well as other symptoms. In addition, one of the more significant symptoms leading to a diagnosis of disease is animal's high fever and Geissler: [0003], [0176], [0216], and FIG. 17-22: In other embodiments, user interface displays may indicate other types of information about the animals. For example, embodiments of a user interface display may indicate the age, sex, weight, and/or height of one or more animals. Other embodiments of a user interface display may indicate a medical history (e.g., recent diseases or other health issues, exposure to diseases or other heath issues, vaccinations, medications, current treatments being received, etc.) of one or more animals. In other embodiments, a user interface display may indicate a transaction history (e.g., date born, date sold, date exported, date imported, lots in which the animal has resided, etc.) for one or more animals); and
providing geospatially enabled animal information to an end user via a user interface that communicates with the remote computing server (Yarden: [0007]-[0010], [0016], and FIG. 15: Different diseases are caused by bacteria, virus or other agents. Cattle disease influences different systems in the organism such as the respiratory, digestive, reproductive, neurological or other systems and can be expressed by a large variety of symptoms. Such symptoms can include, but not limited to: coughing, nasal and eye discharge, salivation, depression, lack of appetite and dullness, as well as other symptoms. In addition, one of the more significant symptoms leading to a diagnosis of disease is animal's high fever, Arbel: [0040]-[0042], and FIG. 3 the display 60, and Geissler: [0003], [0176], [0216], and FIG. 17-22: In other embodiments, user interface displays may indicate other types of information about the animals. For example, embodiments of a user interface display may indicate the age, sex, weight, and/or height of one or more animals. Other embodiments of a user interface display may indicate a medical history (e.g., recent diseases or other health issues, exposure to diseases or other heath issues, vaccinations, medications, current treatments being received, etc.) of one or more animals. In other embodiments, a user interface display may indicate a transaction history (e.g., date born, date sold, date exported, date imported, lots in which the animal has resided, etc.) for one or more animals).

As to claim 17, Auer, Yarden, Garrity, Liu, Arbel and Geissler disclose the limitations of claim 16 further comprising the method of claim 16, wherein the geospatially enabled animal information comprises alerts and animal location maps (Yarden: [0007]-[0010], [0016], and FIG. 15: Different diseases are caused by bacteria, virus or other agents. Cattle disease influences different systems in the organism such as the respiratory, digestive, reproductive, neurological or other systems and can be expressed by a large variety of symptoms. Such symptoms can include, but not limited to: coughing, nasal and eye discharge, salivation, depression, lack of appetite and dullness, as well as other symptoms. In addition, one of the more significant symptoms leading to a diagnosis of disease is animal's high fever and Geissler: [0003], [0176], [0216], and FIG. 17-22: In other embodiments, user interface displays may indicate other types of information about the animals. For example, embodiments of a user interface display may indicate the age, sex, weight, and/or height of one or more animals. Other embodiments of a user interface display may indicate a medical history (e.g., recent diseases or other health issues, exposure to diseases or other heath issues, vaccinations, medications, current treatments being received, etc.) of one or more animals. In other embodiments, a user interface display may indicate a transaction history (e.g., date born, date sold, date exported, date imported, lots in which the animal has resided, etc.) for one or more animals).

As to claim 20, Auer, Yarden, Garrity, Liu, Arbel and Geissler disclose the limitations of claim 17 further comprising the method of claim 17, wherein the alerts indicate the monitored animal is not moving (Yarden: [0007]-[0010], [0016], [0019], [0079]-[0082], FIG. 15 and FIG. 17: The technique to achieve this target entails monitoring of different signs or symptoms which are characteristic to ill cattle, such as high fever and lack of appetite, movement decrease or other types of behavior and Geissler: [0003], [0176], [0216], and FIG. 17-22: In other embodiments, user interface displays may indicate other types of information about the animals. For example, embodiments of a user interface display may indicate the age, sex, weight, and/or height of one or more animals. Other embodiments of a user interface display may indicate a medical history (e.g., recent diseases or other health issues, exposure to diseases or other heath issues, vaccinations, medications, current treatments being received, etc.) of one or more animals. In other embodiments, a user interface display may indicate a transaction history (e.g., date born, date sold, date exported, date imported, lots in which the animal has resided, etc.) for one or more animals).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Auer (Auer – US 2018/0132449 A1) in view of Yarden (Yarden – US 2015/0282457 A1), Garrity (Garrity – US 2017/0042119 A1), Liu (Liu – US 2018/0364361 A1), Arbel (Arbel – US 2018/0146645 A1), and Geissler et al. (Geissler – US 2011/0148639 A1), and further in view of Montgomery et al. (Montgomery – US 2008/0048837 A1).

As to claim 15, Auer, Yarden, Garrity, Liu, Arbel, and Geissler disclose the limitations of claim 12 except for the claimed limitations of the system of claim 12, wherein the solar-powered tag continues to communicate with the base station after removal from the animal.
However, it has been known in the art of radio frequency communication to implement the solar-powered tag continues to communicate with the base station after removal from the animal, as suggested by Montgomery, which discloses the solar-powered tag continues to communicate with the base station after removal from the animal (Montgomery: Abstract, [0023]-[0024], [0032], [0036], [0040], and FIG. 5-7: the removed tag 18 may then be positioned in close proximity to retrieval system 20. Processor 54 generates control signals directing device 50 to transmit radio frequency waves 62 which include an energy component 164 and a data component 166. The energy component 164 is received by tag 18 and powers tag 18. The data component 166 is received by tag 18 requesting tag 18 to transmit the stored input custom selections. In response, tag 18 transmits radio frequency waves 162 which are modulated so as to represent the recorded input custom selections to retrieval system 20. Retrieval system 20 extracts the custom selections and stores the custom selections in memory 56 or in another memory).
Therefore, in view of teachings by Auer, Yarden, Garrity, Liu, Arbel, Geissler and Montgomery, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Auer, Yarden, Garrity, Liu, Arbel and Geissler to implement the solar-powered tag continues to communicate with the base station after removal from the animal, as suggested by Montgomery. The motivation for this is to retrieve information from a memory upon removal from an attached object, e.g. an animal.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Auer (Auer – US 2018/0132449 A1) in view of Yarden (Yarden – US 2015/0282457 A1), Garrity (Garrity – US 2017/0042119 A1), Liu (Liu – US 2018/0364361 A1), Arbel (Arbel – US 2018/0146645 A1), and Geissler et al. (Geissler – US 2011/0148639 A1), and further in view of Shuler et al. (Shuler – US 2015/0039239 A1).

As to claim 18, Auer, Yarden, Garrity, Liu, Arbel and Geissler disclose the limitations of claim 17 except for the claimed limitations of the method of claim 17, wherein the alerts comprise birthing alerts.
However, it has been known in the art of monitoring condition of animals to implement the alerts comprise birthing alerts, as suggested by Shuler, which discloses the alerts comprise birthing alerts (Shuler: Abstract, [0053]-[0057], [0065], [0080]-[0081], [0087], and FIG. 5 the user interface 304 comprising the alert system 328, the action items 330, and the message system 332: Example action items 330 include but are not limited to: 1) alter the animal's diet to improve health or productivity of the animal; 2) adjust dosages of medications or other treatments to maximize effectiveness and minimize side effects; 3) flag the animal for closer monitoring; and 4) prepare the animal for reproduction if the alarm indicates an estrus or birthing event in the case of an animal breeder. A similar user interface dashboard could be presented to the animal owner or another person including recommendations to animals having a diagnosed condition or even for healthy animals).
Therefore, in view of teachings by Auer, Yarden, Garrity, Liu, Arbel, Geissler and Shuler, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the ear tag monitoring system of Auer, Yarden, Garrity, Liu, Arbel and Geissler to implement the alerts comprise birthing alerts, as suggested by Shuler. The motivation for this is to inform a user various health conditions of the animal.

As to claim 19, Auer, Yarden, Garrity, Liu, Arbel, Geissler and Shuler disclose the limitations of claim 17 further comprising the method of claim 17, wherein the alerts comprise estrus alerts (Shuler: Abstract, [0053]-[0057], [0065], [0080]-[0081], [0087], and FIG. 5 the user interface 304 comprising the alert system 328, the action items 330, and the message system 332: Example action items 330 include but are not limited to: 1) alter the animal's diet to improve health or productivity of the animal; 2) adjust dosages of medications or other treatments to maximize effectiveness and minimize side effects; 3) flag the animal for closer monitoring; and 4) prepare the animal for reproduction if the alarm indicates an estrus or birthing event in the case of an animal breeder. A similar user interface dashboard could be presented to the animal owner or another person including recommendations to animals having a diagnosed condition or even for healthy animals). 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
McLaughlin, US 2014/0352632 A1, discloses livestock control and monitoring system and method.
Guice et al., US 2002/0010390 A1, discloses method and system for monitoring the health and status of livestock and other animals.
Paulussen et al., US 2017/0127959 A1, discloses animal vital sign detection system.
Gyongy et al., US 2013/0138389 A1, discloses apparatus and method for detecting disease in dairy animals.
Rajkondawar et al., US 2012/0239303 A1, discloses system and method for health monitoring using real-time location.
Sharpe et al., US 2014/0338447 A1, discloses sensor apparatus and associated systems and methods.
Kedziora, US 7,705,736 B1, discloses method and apparatus for data logging of physiological and environmental variables for domestic and feral animals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684